                 Case 2:21-mj-00031-AC Document 18 Filed 03/29/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           CASE NO. 2:21-MJ-00031-AC

11                                 Plaintiff,            STIPULATION RE DISSEMINATION OF
                                                         DISCOVERY MATERIALS; PROTECTIVE
12                          v.                           ORDER

13   ANGEL JESUS SANCHEZ-MANRIQUEZ,

14                                Defendant.

15

16                                                STIPULATION

17          Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the United States of America

18 (the “government”) and the defendant, by and through their respective counsel of record, stipulate and

19 agree as follows, and respectfully request that the Court find and order the following:

20          1.      The government has and will continue to produce discovery containing personal

21 identifying information of third parties subject to this stipulation and associated protective order.

22          2.      Certain documents in the United States’ discovery productions contain names and

23 personal identifying information of other individuals (hereinafter, the “Protected Material”). Such

24 personal identifying information includes, but is not limited to, surnames, street addresses, telephone

25 numbers, driver license numbers, Social Security numbers, dates of birth, and any other alphanumeric

26 identifiers attributed to any person.

27          3.      Any pages of discovery that contain no personal identifying information or which have

28 had the personal identifying information completely redacted are not subject to this Order.


      STIPULATION AND ORDER RE DISSEMINATION OF           1
      DISCOVERY
                 Case 2:21-mj-00031-AC Document 18 Filed 03/29/21 Page 2 of 3

 1          4.      The Protected Material is now and will forever remain the property of the government.

 2 Protected Material is entrusted to defense counsel only for purposes of representation in this case.

 3 Defense counsel will return discovery or certify that it has been shredded at the conclusion of the case or

 4 upon the termination of defense counsel’s document retention obligations, whichever is later.

 5          5.      Defense counsel will store Protected Material in a secure place and will use reasonable

 6 care to ensure that it is not disclosed to individuals not authorized to access such material under this

 7 agreement.

 8          6.      Counsel for the defendant shall not give Protected Material or any copy of Protected

 9 Material to any person other than counsel’s staff, investigator, or retained expert(s). The terms “staff,”

10 “investigator,” and “expert” shall not be construed to describe any defendant or other person not either

11 regularly employed by counsel or a licensed investigator or expert hired in this case.

12          7.      Any person receiving Protected Material or a copy of Protected Material from defense

13 counsel shall be bound by the same obligations as counsel and may not give Protected Material to

14 anyone (except that Protected Material shall be returned to counsel). Counsel shall maintain a list of

15 persons to whom any copies of Protected Material have been given.

16          8.      The defendant may review Protected Material and be aware of its contents, but as of the

17 date this Order is entered, shall not be given control of Protected Material or any copies thereof.

18 Notwithstanding the foregoing, counsel is permitted to provide the defendant with copies of documents

19 otherwise classifiable as Protected Material so long as counsel completely redacts all personal

20 identifying information from those documents prior to providing them to the defendant.
21          9.      Any Protected Material provided to the defendant by defense counsel prior to entry of

22 this Order shall be returned to defense counsel at the conclusion of the case or upon the termination of

23 defense counsel’s representation of the defendant.

24          10.     Defense counsel shall advise government counsel of any subpoenas, document requests,

25 or claims for access to the discovery by third parties in order that the government may take action to

26 resist or comply with such demands as it may deem appropriate, to the degree that such advice does not

27 conflict with other of defense counsel’s legal or ethical obligations arising from the presence of any

28 subpoenas, document requests, or claims for access to the discovery by third parties.


      STIPULATION AND ORDER RE DISSEMINATION OF          2
      DISCOVERY
               Case 2:21-mj-00031-AC Document 18 Filed 03/29/21 Page 3 of 3

 1          11.     The foregoing notwithstanding, after any trial confirmation hearing in this case, counsel,

 2 staff, and investigator for the defendant who have confirmed for trial may make copies of Protected

 3 Material for trial preparation and presentation. Any copies must, however, remain in the possession of

 4 said counsel, staff, investigator, expert, or the Court.

 5

 6          IT IS SO STIPULATED.

 7

 8   Dated: March 26, 2021                                    PHILLIP A. TALBERT
                                                              Acting United States Attorney
 9

10                                                     By: /s/ SAM STEFANKI
                                                           SAM STEFANKI
11                                                         Assistant United States Attorney
12

13   Dated: March 26, 2021                                    /s/ JEROME PRICE
                                                              JEROME PRICE
14                                                            Counsel for Defendant
                                                              ANGEL JESUS SANCHEZ-MANRIQUEZ
15

16

17                                          FINDINGS AND ORDER
18          IT IS SO FOUND AND ORDERED.
19          Dated: March 29, 2021
20
21

22

23

24

25

26

27

28


      STIPULATION AND ORDER RE DISSEMINATION OF           3
      DISCOVERY
